                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

FAITH NELSON,                                 )
                    Plaintiff(s),             )
vs.                                           ) 4:18-00412-CV-W-FJG
                                              )
UNITED STATES DEPARTMENT                      )
OF EDUCATION, et al.,                         )
                Defendant(s).                 )


                                     ORDER

      The Court notes that discovery in this matter is set to close on March 12, 2019.

The parties are reminded that the Court=s Scheduling and Trial Order provides: close of

discovery means that all discovery, including the taking of depositions, shall be

completed not simply submitted on the date specified by this paragraph. Any last minute

discovery submitted too late for the opposing side to timely discover may be stricken.@

See Doc. No. 18. The parties are cautioned that if they wish the Court to extend the

discovery deadline, they must file a motion for extension of time demonstrating good

cause for the extension sought. See Fed. R. Civ. P. 16(b)(4).



      IT IS SO ORDERED.
                                               /s/ FERNANDO J. GAITAN, JR.
                                              Fernando J. Gaitan, Jr.
                                              United States District Judge

Dated: February 5, 2019
Kansas City, Missouri
